Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “by an object detection component configured to detect…” and “determining, by an object detection component, that the candidate object…”. it is unclear if it’s the same object detection component or a second object detection component. It is interpreted as the same object detection component. Please clarify/amend to recite “determining, by the object detection component, that the candidate object…”.
Claim 1 recites “an object tracking component configured to track movement of the objects…” and “and determining, by an object tracking component based on the boundary representation…”. it is unclear if it’s the same object tracking component or a second object tracking component. It is interpreted as the same object detection component. Please clarify/amend to recite “and determining, by the object tracking component based on the boundary representation…”.
Likewise claims 2-8 are also rejected under 35 U.S.C. 112(b) because they are dependents of claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “object detection component” and “object tracking component” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 7, 9, 14, 17 and 19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer and processor of paragraph 0118 as published and/or the camera of Figure 4.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0180156 A1 to Marcheselli et al., hereinafter, “Marcheselli” in view of US 9177385 B2 to Almbladh and Using Local and Global Object’s Information to Track Vehicles in Urban Scenes to Bevilacqua et al., hereinafter, “Bevilacqua”.
Claim 1. A method comprising: detecting, by an object detection component configured to detect objects within a region of interest, a candidate object within the region of interest in a current video frame; Marcheselli [0060] teaches referring to FIGS. 1, 2 and 3, the present invention is a system 10 comprising at least one image capturing device 20 electronically or wirelessly connected to a counting system 30. In the illustrated embodiment, the at least one image capturing device 20 is mounted above an entrance or entrances 21 to a facility 23 for capturing images from the entrance or entrances 21. Facilities such as malls or stores with wide entrances often require more than one image capturing device to completely cover the entrances. The area captured by the image capturing device 20 is field of view 44. Each image, along with the time when the image is captured, is a frame 48 (FIG. 3).

Almbladh, in the same field of counting objects also teaches [col 1, lines 26-28] an object counter is a device which is used to count objects, like for example people entering or leaving a department store, a train station or any other area of interest

determining, by an object tracking component configured to track movement of the objects within the region of interest, track information based on the detected object; 
Marcheselli [0016] teaches a technology that enables unobtrusive detection and tracking of moving human objects, requiring low budget and maintenance while providing precise traffic counting results with the ability to distinguish between incoming and outgoing traffic, moving and static objects, and between objects of different heights. 

Almbladh, in the same field of counting objects also teaches [col. 1 lines 44-52] in the case of the sensing part being a sensor registering features of the objects in an array, e.g., registering data that may be interpreted and analyzed by means of image analyzing tools, then the analyzing part generally is adapted for image analyzing. In most object counters the image analysis is based on object detection algorithms, e.g., in which individual objects are detected, identified, and tracked throughout the area covered by the sensor and then counted as they pass by a predetermined boundary. 

Almbladh, in the same field of counting objects also teaches [col. 8 lines 30-36] teaches Then a velocity vector/vectors ν 104 describing the movement of the detected motion regions 102, step 804, are generated. As the motion region 102 in FIGS. 10 and 11 is detected as one motion region there is only one velocity vector ν 104 depicted in FIG. 11. Said generated velocity vector/vectors ν 104 include the direction and the speed of the movement relating to each detected motion region 102.

and determining, by an object tracking component based on the boundary representation, an object count representing a number of the objects that have entered the region of interest and/or a number of the objects that have exited the region of interest. Marcheselli [0018] teaches a method for counting and tracking defined objects comprises the step of receiving subset data with a data capturing device, wherein the subset data is associated with defined objects and includes a unique identifier, an entry time, an exit time, and location data for each defined object.

Almbladh, in the same field of counting objects also teaches [Abstract] teaches an object counter performs a method for estimating the number of objects crossing a counting boundary. The method comprising: capturing, during a time period, a plurality of images representing moving images; registering, from the captured images, motion region areas passing across the counting boundary;

Almbladh, in the same field of counting objects also teaches [col. 1 lines 44-52] teaches in the case of the sensing part being a sensor registering features of the objects in an array, e.g., registering data that may be interpreted and analyzed by means of image analyzing tools, then the analyzing part generally is adapted for image analyzing. In most object counters the image analysis is based on object detection algorithms, e.g., in which individual objects are detected, identified, and tracked throughout the area covered by the sensor and then counted as they pass by a predetermined boundary. 

Marcheselli fails to explicitly teach determining, by an object detection component, that the candidate object is a detected object based at least in part on comparing an attribute value of the candidate object to historic attribute information determined during a plurality of previous video frames. However, Almbladh, along with Bevilacqua, in the same field of counting and classifying objects determining, by an object detection component, that the candidate object is a detected object based at least in part on comparing an attribute value of the candidate object to historic attribute information determined during a plurality of previous video frames; Almbladh [col 1, lines 26-32] teaches an object counter is a device which is used to count objects, like for example people entering or leaving a department store, a train station or any other area of interest, livestock leaving or entering an area, products passing on a conveyor belt, or products passing on a conveyor slide, etc. The object counter may for example be used for security purposes but also for generating statistics of objects entering or leaving an area.

Bevilacqua [4. Missing objects] teaches in those cases, no solutions can be employed but inferring some object’s behavior or using prediction on the basis of last blob’s history. To this purpose, we keep a sliding window of half the frame rate storing all the feature’s parameters, centroid and speed, and the motion masks in gray levels, together with their related parameters such as area, centroid, bounding box and speed…

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marcheselli, Almbladh, along with Bevilacqua [Abstract] to achieve real-time tracking system we have conceived relies on an algorithm exploiting local and global informations from corner points and whole object’s features that allows us to keep track of many different objects in challenging urban scenarios.

Claim 7. Bevilacqua further teaches wherein the candidate object is a first candidate object, the detected object is a first detected object, and further comprising: detecting, by the object detection component, a second candidate object within the region of interest in the current video frame; and determining that the second candidate object is not a second detected object based at least in part on comparing an attribute value of the second candidate object to the historic attribute information, wherein determining the object count comprises determining the object count without using the second candidate object.  Bevilacqua [4. Missing objects]

Claim 8. Bevilacqua further teaches wherein determining the object count comprises incrementing or decrementing the object count based on a direction and/or distance of a trajectory of a plurality of boundary representations, the plurality of boundary representations including the boundary representation. Bevilacqua [Abstract] teaches In Intelligent Transportation Systems (ITS’s) vehicle tracking is necessary to permit high-level analysis, such as vehicle counting or classification.

Bevilacqua In Figure 3, right, you can see how objects inside blobs are much better segmented than using features bounding box or the polygon achieved by the outer features.

Bevilacqua [8 Experimental results] teaches finally, all vehicles crossing line D are tracked successfully, thanks to the favorable camera tilt angle. Although results reported in Table 1 refer to the whole part of frames beyond crosswalks, here the tracks are used (for counting and classification purposes)

Bevilacqua [4. Missing objects] (blobs and bounding boxes)

Bevilacqua [4. Missing objects] teaches in those cases, no solutions can be employed but inferring some object’s behavior or using prediction on the basis of last blob’s history.

Claim 9. It differs from claim 1 in that is a system performing the method of claim 1. Therefore claim 9 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 14. It differs from claim 7 in that is a system performing the method of claim 7. Therefore claim 14 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 

Claim 15. It differs from claim 8 in that is a system performing the method of claim 8. Therefore claim 15 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 

Claim 17. It differs from claim 1 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 1. Therefore claim 17 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 

Claim 19. It differs from claim 7 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 7. Therefore claim 19 has been analyzed and reviewed in the same way as claim 7. See the above analysis.

Claim 20. It differs from claim 8 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 8. Therefore claim 20 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 


Claim(s) 2-5, 10-12, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0180156 A1 to Marcheselli et al., hereinafter, “Marcheselli” in view of US 9177385 B2 to Almbladh and Using Local and Global Object’s Information to Track Vehicles in Urban Scenes to Bevilacqua et al., hereinafter, “Bevilacqua” and in further view of US 2009/0245573 A1 to Saptharishi et al., hereinafter, “Saptharishi”. 
Claim 2. While Marcheselli and Almbladh are silent on claim 2, however Bevilacqua, wherein the historic attribute information is a weighted average of a plurality of attribute values determined for a plurality of boundary representations generated for the plurality of previous video frames, Bevilacqua [4. Missing objects] teaches in those cases, no solutions can be employed but inferring some object’s behavior or using prediction on the basis of last blob’s history. To this purpose, we keep a sliding window of half the frame rate storing all the feature’s parameters, centroid and speed, and the motion masks in gray levels, together with their related parameters such as area, centroid, bounding box and speed.

Saptharishi, in the field of object tracking teaches and determining that the candidate object is the detected object comprises determining that a difference between an area of the candidate object and the weighted average is less a predefined threshold.  Saptharishi [0026] teaches A method generates index elements of objects in images captured by a camera system. The method captures a first group of multiple images of an object in a field of view of the camera system, detects the object in the first group of multiple images, and generates a first set of single-frame signatures of the object. The single-frame signatures of the first set correspond to features of the object derived from the multiple images of the first group. The method produces a first average signature of the object. The first average signature is an average of the single-frame signatures of the first set. The first average signature is a first index element of the object. The method produces a cumulative signature of the object. The cumulative signature is a weighted average of the single-frame signatures of the first set. The method captures a second image of the object, detects the object in the second image, and generates a second single-frame signature derived from the second image. The method updates the cumulative signature by weighing the second single-frame signature and averaging the weighted second single-frame signature with the cumulative signature. The method determines whether to accept or reject the updated cumulative signature and the first average signature as a match. The first average signature is updated based on the second single-frame signature when the updated cumulative signature and the first average signature are accepted as a match. A second average signature of the object is produced based on the second single-frame signature when the updated cumulative signature and the first average signature are rejected as a match. The second average signature is a second index element of the object. [0092], [0108]

Saptharishi [0034] teaches the video analytics module 200 also includes a temporal object classification module 208. The temporal object classification module 208 is operable to classify an object according to its type (e.g., human, vehicle, animal) by considering the object's appearance over time. In other words, the object tracking module 206 tracks an object for multiple frames (i.e., multiple images), and the temporal object classification module 208 determines the object's type based upon its appearance in the multiple frames. The temporal object classification module 208 may combine information regarding the trajectory of an object (e.g., whether the trajectory is smooth or chaotic, whether the object is moving or motionless) and the confidence of classifications made by an object classification module 210 averaged over multiple frames. For example, classification confidence values determined by the object classification module 210 may be adjusted based on the smoothness of trajectory of the object. [0047], [0054], [0071]

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marcheselli, Almbladh, and Bevilacqua with Saptharishi [0022] for the advantage of (1) unifying object tracking, indexing, and searching methods, (2) implementing a trainable match classifier for object tracking, indexing, and searching, (3) ability to search for instances of an object captured prior to a rule violation, (4) ability to recognize previously captured objects after a new object type is added to a detection library, (5) ability to adapt object tracking, indexing, and searching to environmental changes, (6) ability to add new features to optimize detection and classification accuracy, (7) implementing a high-speed tracking system that allows accurate tracking even with relatively low frame rates, (8) implementing an accurate tracking system on an embedded platform using inexpensive hardware, (9) ability to improve object detection accuracy and classification accuracy by feeding back accurate tracking data, and (10) ability to automatically track objects across cameras in real time.

Claim 3. Saptharishi further teaches wherein the predefined threshold is two standard deviations from the weighted average. Saptharishi [0026] teaches A method generates index elements of objects in images captured by a camera system. The method captures a first group of multiple images of an object in a field of view of the camera system, detects the object in the first group of multiple images, and generates a first set of single-frame signatures of the object. The single-frame signatures of the first set correspond to features of the object derived from the multiple images of the first group. The method produces a first average signature of the object. The first average signature is an average of the single-frame signatures of the first set. The first average signature is a first index element of the object. The method produces a cumulative signature of the object. The cumulative signature is a weighted average of the single-frame signatures of the first set. The method captures a second image of the object, detects the object in the second image, and generates a second single-frame signature derived from the second image. The method updates the cumulative signature by weighing the second single-frame signature and averaging the weighted second single-frame signature with the cumulative signature. The method determines whether to accept or reject the updated cumulative signature and the first average signature as a match. The first average signature is updated based on the second single-frame signature when the updated cumulative signature and the first average signature are accepted as a match. A second average signature of the object is produced based on the second single-frame signature when the updated cumulative signature and the first average signature are rejected as a match. The second average signature is a second index element of the object.

Saptharishi [0034] teaches the video analytics module 200 also includes a temporal object classification module 208. The temporal object classification module 208 is operable to classify an object according to its type (e.g., human, vehicle, animal) by considering the object's appearance over time. In other words, the object tracking module 206 tracks an object for multiple frames (i.e., multiple images), and the temporal object classification module 208 determines the object's type based upon its appearance in the multiple frames. The temporal object classification module 208 may combine information regarding the trajectory of an object (e.g., whether the trajectory is smooth or chaotic, whether the object is moving or motionless) and the confidence of classifications made by an object classification module 210 averaged over multiple frames. For example, classification confidence values determined by the object classification module 210 may be adjusted based on the smoothness of trajectory of the object. [0047], [0054], [0071]

Claim 4. Saptharishi further teaches further comprising updating the weighted average based on the detected object, the detected object having a higher weight than another detected object from a previous video frame. Saptharishi [0026] teaches A method generates index elements of objects in images captured by a camera system. The method captures a first group of multiple images of an object in a field of view of the camera system, detects the object in the first group of multiple images, and generates a first set of single-frame signatures of the object. The single-frame signatures of the first set correspond to features of the object derived from the multiple images of the first group. The method produces a first average signature of the object. The first average signature is an average of the single-frame signatures of the first set. The first average signature is a first index element of the object. The method produces a cumulative signature of the object. The cumulative signature is a weighted average of the single-frame signatures of the first set. The method captures a second image of the object, detects the object in the second image, and generates a second single-frame signature derived from the second image. The method updates the cumulative signature by weighing the second single-frame signature and averaging the weighted second single-frame signature with the cumulative signature. The method determines whether to accept or reject the updated cumulative signature and the first average signature as a match. The first average signature is updated based on the second single-frame signature when the updated cumulative signature and the first average signature are accepted as a match. A second average signature of the object is produced based on the second single-frame signature when the updated cumulative signature and the first average signature are rejected as a match. The second average signature is a second index element of the object. [0066-0067], [0092-0094]

Saptharishi [0034] teaches the video analytics module 200 also includes a temporal object classification module 208. The temporal object classification module 208 is operable to classify an object according to its type (e.g., human, vehicle, animal) by considering the object's appearance over time. In other words, the object tracking module 206 tracks an object for multiple frames (i.e., multiple images), and the temporal object classification module 208 determines the object's type based upon its appearance in the multiple frames. The temporal object classification module 208 may combine information regarding the trajectory of an object (e.g., whether the trajectory is smooth or chaotic, whether the object is moving or motionless) and the confidence of classifications made by an object classification module 210 averaged over multiple frames. For example, classification confidence values determined by the object classification module 210 may be adjusted based on the smoothness of trajectory of the object. [0047], [0054], [0071]

Claim 5. Saptharishi further teaches wherein the boundary representation is a bounding box. Saptharishi [0091] teaches the match classifier 218 declares a match or a non-match, together with a match confidence level. If the match classifier 218 determines that the first and second signatures match, the first signature is updated as described below and other metadata may be generated such as, but not limited to, motion information (e.g., velocity, trajectory), information corresponding to the number of frames in which the first object is detected, the object's location and size (e.g., the size of a bounding box surrounding the object), the object's type (e.g., classification label determined by the temporal object classification module 208), a classification confidence level, and a match confidence level.

Claim 10. It differs from claim 2 in that is a system performing the method of claim 2. Therefore claim 10 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim 11. It differs from claim 3 in that is a system performing the method of claim 3. Therefore claim 11 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 

Claim 12. It differs from claim 5 in that is a system performing the method of claim 5. Therefore claim 12 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claim 16. It differs from claim 4 in that is a system performing the method of claim 4. Therefore claim 16 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 18. It differs from claim 2 in that it is a non-transitory computer-readable device having instructions thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations of the method of claim 2. Therefore claim 18 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0180156 A1 to Marcheselli et al., hereinafter, “Marcheselli” in view of US 9177385 B2 to Almbladh and Using Local and Global Object’s Information to Track Vehicles in Urban Scenes to Bevilacqua et al., hereinafter, “Bevilacqua” and in further view of US 2019/0130580 A1 to Chen et al., hereinafter, “Chen”.
Claim 6. While Marcheselli, Almbladh and Bevilacqua are silent on claim 6, however Chen, in the field of object detection, teaches wherein determining that the candidate object is the detected object further comprises determining a confidence value is greater than predefined21AFDOCS/23823100.1039636.05752 (T-RS-00353US2) threshold, the confidence value representing a likelihood that the candidate object is a particular class. Chen [0008] teaches blob bounding regions (from blob detection) and the detector bounding regions (from the deep learning system) can be generated for a same video frame, and can be analyzed to determine a final set of bounding regions for the video frame and, in some cases, a status for each of the bounding regions in the final set of bounding regions.

Chen [0013] teaches according to at least one example, a method of tracking objects in one or more video frames is provided. The method includes determining a first set of one or more bounding regions for a video frame based on a trained classification network applied to the video frame. The first set of one or more bounding regions are associated with one or more objects in the video frame. The method further includes detecting one or more blobs for the video frame. A blob includes pixels of at least a portion of an object in the video frame. The method further includes determining a second set of one or more bounding regions for the video frame. The second set of one or more bounding regions are associated with the one or more blobs. The method further includes determining a final set of one or more bounding regions for the video frame using the first set of one or more bounding regions and the second set of one or more bounding regions. The method further includes performing object tracking for the video frame using the final set of one or more bounding regions.

Chen [0217] teaches a classification and confidence level determined for an object can be associated with the bounding box determined for the object. For instance, the deep learning network applied by the deep learning system 1208 may provide detector bounding boxes 1323 for a key frame, along with a category classification and a confidence level (CL) associated with each detector bounding box. The object classification indicates a category determined for an object detected in a key frame using the deep learning classification network. Any number of classes or categories can be determined for an object, such as a person, a car, or other suitable object class that the deep network is configured to detect and classify. The one or more classes the deep network is configured to identify are application dependent and can be made configurable as part of the video analytics system 1200. The confidence level for an object indicates a likelihood (e.g., as a probability or other suitable representation of likelihood) that the object is of a particular category. For instance, the example shown in FIG. 10 illustrates that the detector applied to the frame 1000 indicated a probability of 93% (0.930) that the object detected using bounding box 1004 in the frame 1000 is a “person” class.

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Marcheselli, Almbladh, and Bevilacqua with Chen [0004] for more advanced video analytics is needed to provide efficient and robust video sequence processing.

Claim 13. It differs from claim 6 in that is a system performing the method of claim 6. Therefore claim 13 has been analyzed and reviewed in the same way as claim 6. See the above analysis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0160538 A1 to Daniel et al.
Daniel [0033] teaches the object data detection record 152 for a detected object can include a detection key that uniquely identifies the detected object, the frame key for the image in which the object was detected, the location of the object in the image, an object class for the detected object, a detection confidence score for the detected object, and/or other appropriate data for the detected object. The location of the object in the image can include bounding box data or data for another data structure (e.g., a polygon or mask) that represents the location of the object in the image. The object class for the object can indicate the class of the object, e.g., a person, car, building, etc. The detection confidence score can represent the confidence that the object detector 126 has that a bounding box or other structure contains an object.

US 2006/0227862 A1 to Campbell et al.

Campbell [0010] teaches and incrementing an event counter when the moving object box is in the buffer zone in the current frame and was in the detection zone in an earlier frame.

Campbell [0061] teaches the following logic is preferably executed for each object in the list: 1) The corresponding object (overlapping box) from the tracking database is located; the location coordinates are updated, and the number of detections incremented;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661